Citation Nr: 1000836	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-34 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right hip, from June 27, 
1997, to September 10, 2002, on appeal from an initial grant 
of service connection.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the right hip, after November 
1, 2003, on appeal from an initial grant of service 
connection.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, after July 1, 2004, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to June 
1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of September 
2005, December 2005, and July 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The issues on appeal were as follows:

1.  Entitlement to increased initial and 
staged ratings greater than 10 percent 
from June 27, 1997, to September 10, 
2002, a temporary total evaluation 
thereafter to November 1, 2003, and 30 
percent thereafter for degenerative joint 
disease of the right hip.

2.  Entitlement to an increased staged 
rating (subsequent to a temporary total 
evaluation) greater than 10 percent 
effective July 1, 2004 for degenerative 
joint disease of the right knee.

3.  Entitlement to additional temporary 
total evaluations during convalescence 
following surgical procedures on the 
right hip and right knee.

4.  Whether new and material evidence has 
been received to reopen a final 
disallowed claim for service connection 
for a low back disorder, and if so 
whether service connection is warranted.

5.  Entitlement to service connection for 
a right foot disorder.

6.  Entitlement to total disability based 
on individual unemployability.

The Board issued a Decision/Remand in January 2009.  In that 
action, the Board remanded the claims involving the total 
disability rating based on individual unemployability and the 
back.  The remaining four issues were denied.  The appellant 
was notified of that action and he subsequently appealed to 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  

Upon reviewing the claim, the Court partially vacated the 
Board's Decision/Remand.  Specifically, the joint motion for 
remand found that the Board should have provided additional 
discussion with respect to the increased rating issues 
involving the knee and hip, not inclusive of the Board's 
discussion of the assignment of a temporary total rating.  It 
also pointed out that the Board should have discussed a July 
2008 physician's statement in connection with whether the 
case should have been referred for extraschedular 
consideration.  Hence, it was concluded that further action 
needed to occur and the claims have since been returned to 
the Board for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  Prior to September 10, 2002, the appellant's degenerative 
joint disease of the right hip was manifested by complaints 
of "shifting" and "popping" of the right hip joint and x-
ray film suggestions of degenerative arthritis and avascular 
necrosis.  Range of motion was greater than 45 degrees 
flexion, greater than 5 degrees or less extension, greater 
than 15 degrees external rotation, and greater than 10 
degrees abduction. Adduction was limited to 10 degrees.  The 
appellant walked with an antalgic gait, but there was no 
local tenderness, swelling, or effusion.

3.  The appellant underwent a right hip arthroplasty on 
September 10, 2002.

4.  After November 1, 2003, the appellant's residuals 
following the implantation of a right hip prosthesis were 
manifested by a mild limitation of motion, less severe than 
prior to surgery, with recurrent pain after long periods of 
driving an automobile and after lifting furniture.  The 
appellant was able to walk, even though with an abnormal 
gait, and uses a cane for support, but is able to stand for 
15-30 minutes, walk over one-quarter mile, and exercise on 
bicycle and treadmill.  X-ray films showed mild ossification 
in the vicinity of the trochanter.

5.  The appellant underwent arthroscopic surgery of the right 
knee on May 26, 2004.

6.  After July 1, 2004, the appellant's degenerative joint 
disease of the right knee is manifested by a normal range of 
motion with pain from 120 to 140 degrees.  X-ray films showed 
a mild narrowing of the patellar compartment and a small 
osteophyte but no fracture, effusion, dislocation, 
crepitation, or instability.


CONCLUSIONS OF LAW

1.  The criteria for increased initial and staged ratings 
greater than 10 percent from June 27, 1997, to September 10, 
2002, and 30 percent thereafter for degenerative joint 
disease of the right hip have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5054, 5251, 
5253, 5254 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, further held, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), that to satisfy the first 
Quartuccio element for increased ratings claims, that section 
5103(a) compliant notice must meet a four part test.  
However, the US Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Vazquez-Flores in part, striking 
the claimant tailored and "daily life" notice elements.  
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment, and 3) provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores, 22 Vet. App. at 43, overruled in part sub. nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With respect to the right hip issue, the increased rating 
claim originally began as a claim for service connection.  
The appellant began his service connection claim in 1997, 
prior to the enactment of the VCAA.  Service connection was 
subsequently granted via a Board Decision issued in August 
2005.  A disability rating was assigned and the appellant 
subsequently filed a notice of disagreement with respect to 
those assigned ratings.  The appellant is thus challenging 
the initial evaluations following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  VA had 
no further duty to notify in this claim once service 
connection was granted.

In the case of the increased rating for the right knee, an 
adequate notice of the requirements was not provided prior to 
a September 2005 decision in which the RO assigned a 
temporary total rating for the right knee for convalescence 
and a 10 percent rating thereafter.  Under such 
circumstances, VA's duty to notify may not be satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation.  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the initial adjudication, 
the timing problem can be cured by the Board remanding for 
the issuance of a notice followed by readjudication of the 
claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect).

Here, a compliant notice was provided in May 2008 followed by 
readjudication of the claim in a July 2008 supplemental 
statement of the case.  Although the notice letter was not 
sent before the initial decision, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond followed by a readjudication by 
way of a July 2008 supplemental statement of the case after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA has informed the appellant of the evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for a 
total disability rating.

VA also fulfilled its duty to assist.  In this instance, VA 
obtained the appellant's available medical treatment records, 
including requesting any treatment records from the 
facilities the appellant had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  In this respect, the record 
reflects that over the course of this appeal, the appellant 
has undergone numerous examinations of his right hip and 
right knee.  The results of those examinations have been 
included in the claims folder for review.  These reports 
involved a review of the claims folder, the appellant's 
available medical treatment records, and the results of 
actual testing of the appellant's knee and hip.  Therefore, 
the Board finds that these reports are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issues now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a supplemental statement of the case 
that was sent to him by the AOJ in July 2008.  Because this 
notice has been provided, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  With respect to the issues before the 
Board, the appeal involving the hip does stem from the 
appellant's disagreement with an evaluation assigned in 
connection with the original grant of service connection, and 
the potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As such, for the right knee disability, 
staged ratings may also be appropriate.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

The appellant served as a US Army infantryman including 
service in the Empire of Japan.  He has maintained that his 
right knee and right hip disorders are more severe that are 
contemplated by the current ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2009).

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009).  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (2009).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  
Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

With respect to the right hip disability, impairment of the 
femur warrants a 10 percent evaluation for malunion of the 
femur with slight knee or hip disability, and a 20 percent 
evaluation for malunion of the femur with moderate knee or 
hip disability.  A 30 percent evaluation is warranted for 
malunion of the femur with marked knee or hip disability.  
Higher ratings are warranted for fractures of the femur neck 
or shaft.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2009).

Limitation of flexion of the thigh warrants a 10 percent 
rating if flexion is limited to 45 degrees, a 20 percent 
rating if limited to 30 degrees, a 30 percent rating if 
limited to 20 degrees, and a 40 percent rating if limited to 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2009).  
Limitation of extension of the thigh warrants a 10 percent 
rating if extension is limited to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251 (2009).  Limitation of rotation 
of the thigh with an inability to toe-out more than 15 
degrees on the affected leg warrants a 10 percent rating.  A 
10 percent rating is also assigned for limitation of 
adduction of the thigh with an inability to cross legs.  A 20 
percent rating is warranted for limitation of abduction of 
the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253 (2009).  The normal range of 
motion for VA purposes is 125 degrees hip flexion and 45 
degrees abduction.  38 C.F.R. § 4.71, Plate II (2009).

A hip replacement warrants a 100 percent rating for one year 
following the implantation of the prosthesis with a minimum 
of a 30 percent rating thereafter.  A 50 percent rating is 
warranted if there are moderately severe residuals of 
weakness, pain, or limitation of motion.  A 70 percent rating 
is warranted for markedly severe residual weakness, pain, or 
limitation of motion.  A 90 percent rating is warranted for 
painful motion or weakness such as to require the use of 
crutches.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2009).

A disability of the knee may be rated on the basis of 
limitation of motion.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  There is no higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  A 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted when extension is 
limited to 20 degrees.  Higher ratings are warranted for 
greater limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).  The normal range of knee motion for VA purposes is 
from zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (2009).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2009).  Recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009).  Symptomatic removal of 
the semilunar cartilage warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2009).

Traumatic and degenerative arthritis, confirmed by x-ray 
evidence, will be rated on the basis of limitation of motion.  
When limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (2009).  Genu recurvatum, ankylosis, 
and impairment of the tibia and fibula are not indicated in 
this case.  Thus, those particular criteria do not apply.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2009).

Service connection for a disability of the right hip was 
granted via a Board decision issued in August 2005.  Service 
connection was granted for a right knee disability by the RO 
in a rating decision issued in December 2002.  The 
appellant's right hip disability has been assigned a 10 
percent rating, effective June 27, 1997, to September 10, 
2002, and 30 percent disabling from November 1, 2003.  The 
other disability on appeal, that involving the right knee, 
has been assigned a 10 percent disability evaluation from 
July 1, 2004, to the present.  

In February 2002, a private orthopedic physician noted the 
appellant's report of a right knee injury in service and that 
he experienced intermittent, moderate to severe right knee 
and right hip pain with "shifting" movement of the hip.  
The appellant reported that he was able to participate in 
bowling and use exercise equipment but that this activity and 
extended sitting, weight bearing, and lifting aggravated the 
pain.  Examination of the right hip showed no tenderness, 
erythema, warmth, effusion, ecchymosis, or pain on resisted 
abduction.  The appellant walked with a normal gait.  Range 
of motion was measured to be:  20 degrees extension, 90 
degrees flexion, 20 degrees abduction, 10 degrees adduction, 
20 degrees external rotation, and 10 degrees internal 
rotation.  Concurrent x-ray films revealed severe 
degenerative joint disease with avascular necrosis and 
inferior osteophytes.  

As indicated, the right knee was also examined.  Examination 
of the right knee showed no tenderness, erythema, warmth, 
effusion, drainage, or scars.  There were no indications of 
instability or laxity and minimal crepitus.  Range of motion 
was zero to 135 degrees.  Concurrent x-ray films showed early 
degenerative joint disease.  The diagnoses were mild 
degenerative joint disease of the right knee and severe 
degenerative joint disease of the right hip.

In May 2002, the physician performed a follow-up examination 
of the appellant's right hip.  On the examination report, it 
was noted that the appellant complained of an episode of hip 
"popping" with increased pain.  The physician reported that 
the appellant walked with a moderate to severe antalgic gait 
but with no local tenderness, erythema, warmth or effusion.  
Range of motion was measured to be:  20 degrees extension, 90 
degrees flexion, 20 degrees abduction, 10 degrees adduction, 
20 degrees external rotation, and 10 degrees internal 
rotation.  This same physician, in September 2002, saw the 
appellant and described the same limitations of motion.  It 
was further noted that the appellant had been bowling and 
working out on exercise machines but that the activity 
aggravated his hip pain.  The diagnosis remained the same and 
the physician advised a total hip replacement.

In September 2002, the physician recounted that the appellant 
was admitted for a right total hip arthroplasty.  He made no 
additional clinical comments.  In a post-operative 
examination later the same month and then in October and 
December 2002, the physician described the hip motion as 
supple - without pain or hardware complications.

In a November 2002 VA examination, it was recorded that the 
appellant was performing physical therapy as part of his 
recovery from the hip replacement but movement was limited in 
all planes due to pain.  Range of motion was from zero 
degrees extension to 15 to 18 degrees flexion, 15 degrees 
adduction, 30 degrees abduction, and 20 degrees external and 
internal rotation.  Range of motion of the right knee was 
measured to be zero to 135 degrees.  The appellant was using 
a cane for marked weakness of his right lower extremity and 
had very noticeable atrophy of the right quadriceps.

As reported, in December 2002, the RO granted service 
connection and a 10 percent rating for degenerative arthritis 
of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  The appellant did not express disagreement with the 
initial rating within one year.

In an April 2003 letter, the orthopedic physician offered an 
opinion on the etiology of the knee and hip disorders but 
provided no additional clinical assessment and continued his 
previous diagnoses.

In May 2004, a private orthopedic physician performed a 
follow-up examination of the right knee and hip.  The 
physician reported that the appellant complained of recurrent 
pain after long periods of operating an automobile and after 
lifting a sofa.  The physician noted again that the right hip 
motion was supple without pain.  The physician concluded that 
the appellant was "doing well" with his hip replacement.  
With respect to the right knee, it was found to have a 
positive medial Apley's (an orthopedic test for meniscal 
tear) with minimal crepitus.  Range of motion was from zero 
to 135 degrees.  A concurrent x-ray film showed moderate 
degenerative joint disease of the right knee.  The diagnosis 
was moderate degenerative joint disease of the right knee 
with a mensical tear.

On May 26, 2004, the appellant underwent a right knee 
arthroscopy with subtotal medial and lateral meniscectomy and 
chrondroplasty of the patella.  The surgeon noted that there 
was a large degenerative tear in the medial meniscus.  In a 
June 2004 post-operative examination, the surgeon reported 
that the appellant was improving significantly with minimal 
swelling.  The surgeon reported the appellant's report that 
the right knee was "great".  Range of motion was zero to 
135 degrees.  In another follow-up examination in February 
2005, the surgeon noted only that the knee looked like the 
appellant had previous surgery with no other clinical 
observations.  In September 2005, the RO granted a temporary 
total rating for the right knee for convalescence until July 
1, 2004, and a 10 percent rating thereafter.

In a July 2005 letter, a private occupational medicine 
physician indicated that the physician had reviewed the VA 
claims file and then provided an opinion on the etiology of 
the right hip and knee disorders.  However, there is no 
indication that he examined the appellant, and he made no 
comments on the then current level of disability.

In July 2007, a VA physician indicated that a review of the 
medical records, but not the claims file, had occurred.  He 
noted the history of injury in service and the surgical 
procedures of the right hip and knee.  He also reported that 
the appellant was participating in a physical therapy program 
that involved the use of a treadmill and lifting weights.  
The report indicated that the appellant walked with an 
antalgic gait, frequently used a cane for support, and was 
able to stand for 15 to 30 minutes and walk more than one-
quarter but less than one mile.  On examination, the 
physician noted deformity, pain, stiffness, tenderness, and 
weakness of the right knee and hip joints with weekly 
moderate flare-up pain that required resting in the prone 
position.  Range of motion measurements of the hip was 20 
degrees extension, 100 degrees flexion, 20 degrees abduction, 
25 degrees adduction, 30 degrees external rotation, and 40 
degrees internal rotation with pain and additional 
unspecified limitations in abduction and external rotation on 
repetition.  X-ray films of the right hip showed no looseness 
or fracture but some ossification superior to the greater 
trochanter.

As reported, the right knee was also examined.  The knee 
showed no indications of crepitation or instability.  Range 
of motion was zero to 140 degrees with pain from 120 to 140 
degrees.  There was no additional limitation of motion on 
repetitive use.  X-ray films showed a mild narrowing of the 
patellar compartment and a small osteophyte but no fracture, 
effusion, or dislocation.  The physician assessed the 
following effects on activities of daily living:  prevention 
of participation in sports, severe limitation of traveling, 
moderate limitation of chores and exercise, and mild 
limitation of recreation.  The physician did not assess the 
appellant's employability.  

A record of physical therapy in December 2007 showed that the 
appellant was able to exercise on a recumbent bicycle for 
fifteen minutes.  Also in December 2007, a private podiatrist 
noted that the appellant walked on a treadmill and lifted 
weights.

In July 2008, the appellant's private orthopedic physician 
stated that he last examined the appellant in January 2007, 
and that the appellant's right hip and knee disorders 
prevented the appellant from performing substantially gainful 
employment.  The physician provided no clinical comments or 
rationale to support the opinion.  The examiner did not 
explain how he came to such a conclusion nor did he provide 
any additional information that would corroborate his blanket 
assertions.  

Upon reviewing the evidence of record, including the 
statements made by the appellant (and his representative), 
the Board finds that an initial rating greater than 10 
percent for degenerative joint disease of the right hip, from 
June 27, 1997, until a right hip arthroplasty on September 
10, 2002, is not warranted.  Although examiners during this 
period noted the appellant's reports of "shifting" and 
"popping" of the right hip joint, there is no evidence of a 
malunion of the femur itself, and therefore the criteria 
under 38 C.F.R. Part 4, Diagnostic Code 5255 (2009) do not 
apply.  On this point, the Board would note that while the 
appellant reported the problems of "shifting" and 
"popping", when examined, physical findings indicative of 
these claimed manifestations were not found.  

In February and May 2002, a private orthopedic physician 
measured ranges of motion that were less than normal.  The 
physician also noted the appellant's reports of pain on 
exertion.  However, on both occasions, flexion was not less 
than 45 degrees, extension was greater than 5 degrees, 
external rotation (toe-out) was greater than 15 degrees, and 
abduction was greater than 10 degrees.  The physician 
measured adduction as limited to 10 degrees.  Based on 
painful motion that is less than the normal 125 degrees range 
of motion on flexion, a 10 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5252 (2009) was warranted 
prior to the date of hip replacement surgery, September 10, 
2002.  A higher rating is not warranted under Diagnostic 
Codes 5252 and 5253 because there is not more severe 
limitation of flexion or abduction.  Id.  There was x-ray 
film evidence of degenerative joint disease along with 
avascular necrosis, and the appellant walked with an antalgic 
gait, but there was no local tenderness, swelling, or 
effusion.  The physician did not note any distance or time 
limitations in mobility or use of any support devices.  In 
fact, the record repeatedly indicates that the appellant was 
able to exercise despite the pain on aggravation.  

The Board considered whether a higher rating was warranted 
based on functional impairment or due to pain.  However, the 
10 percent rating was already awarded in contemplation of 
pain in the affected joint.  Therefore, the Board concludes 
that the 10 percent rating assigned prior to September 10, 
2002, adequately contemplated the level of disability for the 
right hip disorder.  The Board notes that the medical 
evidence has not shown that there was additional limitation 
of movement as a result of pain.  Moreover, there was no 
indication from the record that the appellant was restricted 
from working or from performing any daily chores or 
activities.  

Moreover, the medical evidence, taken in conjunction with the 
statements provided by the appellant, do not establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
other words, an increased rating due to functional loss in 
accordance with the precepts of DeLuca is not warranted.  The 
Board has specifically considered the chiropractor's 
statement of May 1998 that was attached to the joint motion 
for remand.  The Veteran reported that he felt slightly more 
flexible in the hip area.  He still experienced flare-ups 
from any amount of physical work and could not tolerate 
lifting more than 5 to 10 pounds due to back, hip and leg 
pain, could not sit more than 20 to 30 minutes due to 
significant pain on rising, was unable to stand for more than 
15 minutes without leg pain and was unable to walk for more 
than 45 minutes to relieve leg and back pain.  Most flare-ups 
reportedly lasted three days to two weeks.  The chiropractor 
went on to state, "[t]here is definitely permanent damage to 
this patient's back and hip in terms of range of motion, in 
chronic localized pain, and in radicular pain and paresthesia 
in the right leg.  There is also a probability of permanent 
nerve damage in the right leg."  While this statement 
included mention of flare-ups, the appellant was not specific 
as to what type of additional impairment he experienced in 
hip motion during a flare-up.  Moreover there was no 
discussion by the chiropractor of what limitation of motion 
he would have during a flare-up.  Accordingly, this evidence 
is insufficient to warrant a higher evaluation. 

The appellant underwent a right hip arthroplasty on September 
10, 2002.  The RO granted temporary total disability from the 
date of surgery to November 1, 2002, pursuant to 38 C.F.R. § 
4.30.  Thereafter, a one year total rating was assigned 
pursuant to Diagnostic Code 5054.  The temporary total rating 
was in effect until October 31, 2003.  After that date, the 
rating was reduced and a 30 percent rating was assigned.  

Upon reviewing the evidence of record, the Board also 
concludes that a rating for post-operative implantation of a 
right hip prosthesis greater than the minimum 30 percent is 
not warranted at any time on or after November 1, 2003.  In 
May 2004, the appellant's orthopedic physician noted that 
motion of the right hip prosthesis was supple without pain 
and that the appellant was "doing well."  The appellant 
reported recurrent pain after long periods of driving an 
automobile and after lifting furniture.  In July 2007, a VA 
physician noted that the appellant continued to participate 
in physical therapy including lifting weights and use of a 
treadmill.  Although the appellant walked with an abnormal 
gait and used a cane for support, he was able to stand for 
15-30 minutes and walk over one-quarter mile.  Range of 
motion, although less than normal was less restricted than 
prior to implantation of the prosthesis.  X-ray films showed 
only mild ossification in the vicinity of the trochanter.  In 
December 2007, a therapist noted that the appellant was able 
to exercise for short periods on a recumbent bicycle.  The 
Board concludes that a higher rating is not warranted because 
there are no moderately severe residuals of weakness, pain, 
or limitation of motion.  Ranges of hip motion measured July 
2007 after the placement of the prosthesis were 20 degrees 
extension, 100 degrees flexion, 20 degrees abduction, 25 
degrees adduction, 30 degrees external rotation, and 40 
degrees internal rotation with pain and additional 
unspecified limitations in abduction and external rotation on 
repetition.  Under the regular rating schedule for a natural 
joint, Diagnostic Codes 5251-5253, this degree of functional 
limitation would not warrant a compensable rating.  38 C.F.R. 
Part 4 (2009).  Therefore, the Board concludes that the 
overall level of disability under Diagnostic Code 5054 for 
limitation of motion, weakness, and pain for the prosthesis 
does not approximate moderately severe and is, therefore, 
best represented by the 30 percent minimum rating.  It is 
also added that the medical evidence, taken in conjunction 
with the statements provided by the appellant, do not 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In other words, an increased rating due to 
functional loss in accordance with the precepts of DeLuca is 
not warranted.  

The Board has specifically considered the July 2007 VA 
examination report in which the Veteran reported moderate 
weekly flare-ups which required him to lie down.  However, 
range of motion studies found pain began at the end of the 
ranges of motion.  The hip and knee conditions together had 
only a moderate effect on chores and exercise and a mild 
effect on recreation.  The conditions had a severe effect on 
travel and prevented sports.  However, this evidence does not 
show functional impairment due to the service-connected hip 
disability that is more than moderately severe in nature.  
The appellant is able to conduct his activities of daily 
living and the condition only has a moderate effect on his 
ability to do chores. 

The Board further concludes that an increased rating greater 
than 10 percent for the right knee is not warranted at any 
time after July 1, 2004.  Range of motion thereafter was to 
140 degrees but with pain from 120 to 140 degrees.  X-ray 
films showed a mild narrowing of the patellar compartment and 
a small osteophyte but no fracture, effusion, or dislocation.  
There were no indications of crepitation or instability.  
Based on the foregoing, a ten percent rating is warranted for 
degenerative arthritis based on the noncompensable painful 
limitation of motion pursuant to Codes 5010 and 5260.  A 
higher rating is not warranted because flexion is greater 
than 30 degrees and extension is not limited to at least 15 
degrees.  Ratings under Diagnostic Codes for instability, 
subluxation, or cartilage deficits are not applicable as 
there is no medical evidence of these deficits.  Although the 
knee cartilage was partially removed, there is no evidence of 
current symptoms related to cartilage.  The Board would 
further add that while the appellant does have minimal 
limitation of motion of the knee joint due to pain.  The pain 
began at 120 degrees, which again does not meet the 
requirements for a higher evaluation.  Moreover, there is no 
probative (see below) indication from the record that the 
appellant has been restricted from working or from performing 
any daily chores or activities.  As was discussed above, the 
July 2007 VA examination report showed that the hip and knee 
conditions together had only a moderate effect on chores and 
exercise and a mild effect on recreation.  The conditions had 
a severe effect on travel and prevented sports.  This 
evidence does not show that more than a 10 percent evaluation 
is warranted under the rating schedule.  Moreover, the 
medical evidence, taken in conjunction with the statements 
provided by the appellant, does not establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In other 
words, an increased rating due to functional loss in 
accordance with the precepts of DeLuca is not warranted.  

In other words, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation.  There 
is no showing of ankylosis or dislocated cartilage with 
episodes of locking.  In effect, the criteria for a rating in 
excess of a 10 percent rating for a right knee disability are 
not met under any pertinent Diagnostic Code.  The evidence is 
not so balanced that there is any doubt on this point that 
could be resolved in the appellant's favor.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009).

The Board acknowledges that a private orthopedic physician 
has hypothesized, in July 2008, that the appellant's right 
hip and knee disabilities precluded all forms of gainful 
employment.  With regard to this piece of medical evidence, 
the Board must weigh the credibility and probative value of 
the medical opinion(s), and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board questions the blanket statement 
made by the orthopedist in that his statement is without any 
type of discussion and appears to be inconsistent with his 
own clinical findings of relatively successful surgical 
procedures.  The examiner failed to point to established 
facts in his hypothesis and he did not provide any type of 
reasoning in his analysis of the situation.  There is no 
evidence that the examiner reviewed in detail the pertinent 
medical records, discussed the salient facts, or provided 
complete rationale for all conclusions presented, as noted in 
the discussion above. 

Accordingly, the Board does not find the opinion probative in 
that it is not well-reasoned, detailed, or consistent with 
other evidence of record.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).  

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for either the 
service-connected right knee or right hip is inadequate.  A 
comparison between the level of severity and symptomatology 
of the appellant's right knee and right hip with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the appellant's 
disability level and symptomatology; as discussed above, the 
rating criteria considers loss of motion as well as pain on 
motion.

The Board further observes that, even if the available 
schedular evaluation for either of the disabilities is 
inadequate (which it manifestly is not), the appellant does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the appellant has required frequent 
hospitalizations for either disability - not to include the 
time periods that the appellant has been awarded temporary 
total ratings following surgeries on his knee and hip.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to either the 
disability.  There is nothing in the record which suggests 
that the right knee or right hip disorder itself markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.  In this regard, the Board notes 
that it has found the July 2008 private physician's statement 
that the appellant cannot work not probative.  

In short, there is nothing in the record to indicate that 
either service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2009) is not 
warranted.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right hip, from June 27, 
1997, to September 10, 2002, on appeal from an initial grant 
of service connection, is denied.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the right hip, after November 
1, 2003, on appeal from an initial grant of service 
connection, is denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, after July 1, 
2004, is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


